                                Case 8:19-bk-01274-CPM                     Doc 1      Filed 02/15/19           Page 1 of 47

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                National Radiology Consultants, P.A.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2540 Green Forest Lane
                                  Suite 101
                                  Lutz, FL 33558
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hillsborough                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 8:19-bk-01274-CPM                        Doc 1        Filed 02/15/19              Page 2 of 47
Debtor    National Radiology Consultants, P.A.                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6215

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 8:19-bk-01274-CPM                       Doc 1        Filed 02/15/19             Page 3 of 47
Debtor   National Radiology Consultants, P.A.                                                       Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                             Case 8:19-bk-01274-CPM                       Doc 1         Filed 02/15/19             Page 4 of 47
Debtor    National Radiology Consultants, P.A.                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 15, 2019
                                                  MM / DD / YYYY


                             X   /s/ Jame Okoh, M.D.                                                      Jame Okoh, M.D.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President / CEO




18. Signature of attorney    X   /s/ Daniel E. Etlinger                                                    Date February 15, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Daniel E. Etlinger
                                 Printed name

                                 David Jennis, P.A. d/b/a
                                 Firm name

                                 Jennis Law
                                 606 E. Madison Street
                                 Tampa, FL 33602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     813-229-2800                  Email address      ecf@jennislaw.com

                                 77420 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                Case 8:19-bk-01274-CPM                             Doc 1        Filed 02/15/19           Page 5 of 47




 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 15, 2019                       X /s/ Jame Okoh, M.D.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Jame Okoh, M.D.
                                                                       Printed name

                                                                       President / CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 8:19-bk-01274-CPM                         Doc 1         Filed 02/15/19                Page 6 of 47


 Fill in this information to identify the case:
 Debtor name National Radiology Consultants, P.A.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adel Abdalla, M.D.                                              Wages                                                                                                    $31,250.00
 1803 Park Center
 Drive
 Apt. 101
 Orlando, FL 32835
 Alex Bibbey, M.D.                                               Wages                  Disputed                                                                        $100,000.00
 1815 University
 Drive
 Durham, NC 27707
 American Express                                                Credit Card                                                                                              $51,674.67
 Company                                                         Purchases
 c/o CT Corporation
 System, R
 1200 South Pine
 Island Road
 Fort Lauderdale, FL
 33324
 CBIZ, Inc.                                                      Trade Debt                                                                                               $22,719.72
 25450 Network
 Place
 Chicago, IL
 60673-1254
 Change Heathcare                                                Trade Debt                                                                                               $18,091.09
 3055 Lebanon Pike
 Nashville, TN 37214
 Fan Yun Gan, M.D.                                               Wages                                                                                                    $46,153.86
 9321 Briarcliff Trace
 Port Saint Lucie, FL
 34986
 Florida Retirement                                              401k 2016-2018                                                                                           $46,000.00
 Consultan
 5503 West Waters
 Avenue
 Suite 500
 Tampa, FL 33634




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-01274-CPM                         Doc 1         Filed 02/15/19                Page 7 of 47


 Debtor    National Radiology Consultants, P.A.                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Hugo Montes, M.D.                                               Wages                                                                                                    $15,384.62
 18410 Tapestry Lake
 Circle
 Apt. 101
 Lutz, FL 33548
 James Okoh, M.D.                                                Wages                                                                                                  $625,000.00
 9203 Pine Island
 Court
 Tampa, FL 33647
 LocumTenens.com                                                 Trade Debt             Disputed                                                                        $375,915.64
 2655 Northwinds
 Parkway
 Alpharetta, GA
 30009
 Medicus                                                         Trade Debt                                                                                             $486,375.21
 22 Roulston Road
 Windham, NH 03087
 Michael Herron                                                  Wages                                                                                                    $15,384.62
 1132 SE Kings Bay
 Drive
 Crystal River, FL
 34429
 Nuance                                                          Trade Debt                                                                                             $290,518.76
 Communications,
 Inc.
 3984 Pepsi Cola
 Drive
 Melbourne, FL
 32934
 Radar Heathcare                                                 Trade Debt                                                                                             $137,325.84
 Providers
 1741 Hog Mountain
 Road
 Building 200
 Watkinsville, GA
 30677
 Satish                                                          Wages                  Disputed                                                                        $121,153.83
 Venkataperumal,
 M.D.
 15701 Newcastle
 Court
 Tampa, FL 33647
 Staff Care, Inc.                                                Trade Debt                                                                                               $72,072.21
 8840 Cypress
 Waters Blvd.
 Suite 300
 Coppell, TX 75019
 Technology                                                      Trade Debt                                                                                               $41,000.00
 Partners, Inc.
 8757 Red Oak
 Bouelvard
 Charlotte, NC 28217


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 8:19-bk-01274-CPM                         Doc 1         Filed 02/15/19                Page 8 of 47


 Debtor    National Radiology Consultants, P.A.                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 vRad                                                            Services Provided                                                                                      $847,916.62
 11995 Singletree
 Lane
 Suite 500
 Eden Prairie, MN
 55344
 Wells Fargo Bank,                                               Credit Card                                                                                              $27,609.05
 N.A.                                                            Purchases
 420 Montgomery
 Street
 San Francisco, CA
 94163
 Zayo Group, LLC                                                 Services Provided                                                                                        $44,064.93
 1805 29th Street
 Suite 2050
 Boulder, CO 80301




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 8:19-bk-01274-CPM                                            Doc 1              Filed 02/15/19                         Page 9 of 47
 Fill in this information to identify the case:

 Debtor name            National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       18,709,234.89

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       18,709,234.89


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,288,884.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           979,211.51

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,657,473.37


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,925,568.88




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                       Doc 1      Filed 02/15/19       Page 10 of 47
 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Wells Fargo Bank, N.A.                                   Checking                     2004                                     $1,013.59




           3.2.    Wells Fargo Bank, N.A.                                   Checking                     7687                                    $47,217.45




           3.3.    JPMorgan Chase Bank, N.A.                                Checking                     2092                                       $484.55




           3.4.    JPMorgan Chase Bank, N.A.                                Checking                     8328                                       $511.88




           3.5.    JPMorgan Chase Bank, N.A.                                Checking                     2959                                     $4,379.55




           3.6.    JPMorgan Chase Bank, N.A.                                Checking                     2926                                       $180.81




           3.7.    JPMorgan Chase Bank, N.A.                                Checking                     3683                                       $727.07

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                       Doc 1      Filed 02/15/19            Page 11 of 47

 Debtor           National Radiology Consultants, P.A.                                         Case number (If known)
                  Name




           3.8.     JPMorgan Chase Bank, N.A.                               Checking                         6991                           $121.99



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                         $54,636.89
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         6,544,928.00    -                      2,772,464.00 = ....              $3,772,464.00
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           29,744,268.00    -                   14,872,134.00 =....               $14,872,134.00
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                      $18,644,598.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                       Doc 1      Filed 02/15/19         Page 12 of 47

 Debtor         National Radiology Consultants, P.A.                                          Case number (If known)
                Name



        No. Go to Part 8.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used   Current value of
                                                                              debtor's interest       for current value       debtor's interest
                                                                              (Where available)

 39.        Office furniture
            19 Desks, 10 rad workstations, 18 desktop
            computers, 6 laptop computers, 3 servers, 26
            chairs, 17 scanners, 1 HP printer/fax/copier, 16
            desktop printers, 17 telephones                                           $10,000.00      Liquidation                       $10,000.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                           $10,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                       Doc 1      Filed 02/15/19       Page 13 of 47

 Debtor         National Radiology Consultants, P.A.                                         Case number (If known)
                Name



                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Potential cause of action against former billing manager                                                                     Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                 Case 8:19-bk-01274-CPM                                   Doc 1            Filed 02/15/19               Page 14 of 47

 Debtor          National Radiology Consultants, P.A.                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $54,636.89

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $18,644,598.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $18,709,234.89             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $18,709,234.89




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                Case 8:19-bk-01274-CPM                            Doc 1          Filed 02/15/19       Page 15 of 47
 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   JPMorgan Chase                                 Describe debtor's property that is subject to a lien                 $995,468.34           $14,872,134.00
       Creditor's Name                                Blanket lien
       270 Park Avenue
       New York, NY 10017
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5001
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       JPMorgan Chase Bank,
 2.2                                                                                                                       $293,415.66             $3,772,464.00
       N.A.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Blanket lien
       270 Park Avenue
       New York, NY 10017
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                      Doc 1         Filed 02/15/19                Page 16 of 47
 Debtor       National Radiology Consultants, P.A.                                               Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $1,288,884.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        JPMorgan Chase Bank, N.A.
        Collateral Mgmt Small Bus.                                                                        Line   2.2
        PO Box 33035
        Louisville, KY 40232-9891




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                                Doc 1             Filed 02/15/19        Page 17 of 47
 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $9,615.38         $9,615.38
           Adam Green M.D.                                           Check all that apply.
           450 Knights Run Avenue #502                                  Contingent
           Orlando, FL 32835                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $31,250.00          $12,850.00
           Adel Abdalla, M.D.                                        Check all that apply.
           1803 Park Center Drive                                       Contingent
           Apt. 101                                                     Unliquidated
           Orlando, FL 32835                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   53632                               Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                                Doc 1             Filed 02/15/19           Page 18 of 47
 Debtor       National Radiology Consultants, P.A.                                                            Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $100,000.00    $12,850.00
          Alex Bibbey, M.D.                                          Check all that apply.
          1815 University Drive                                         Contingent
          Durham, NC 27707                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $46,153.86    $12,850.00
          Fan Yun Gan, M.D.                                          Check all that apply.
          9321 Briarcliff Trace                                         Contingent
          Port Saint Lucie, FL 34986                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $15,269.20    $12,850.00
          Harvey Esrov, M.D.                                         Check all that apply.
          5921 Drexel Court                                             Contingent
          Naples, FL 34119                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $15,384.62    $12,850.00
          Hugo Montes, M.D.                                          Check all that apply.
          18410 Tapestry Lake Circle                                    Contingent
          Apt. 101                                                      Unliquidated
          Lutz, FL 33548                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                                Doc 1             Filed 02/15/19           Page 19 of 47
 Debtor        National Radiology Consultants, P.A.                                                           Case number (if known)
               Name

 2.7        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Internal Revenue Service                                 Check all that apply.
            Centralized Insolvency Oper.                                Contingent
            PO Box 7346                                                 Unliquidated
            Philadelphia, PA 19101-7346                                 Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Potential Tax Liability for 2018
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                       $625,000.00          $12,850.00
            James Okoh, M.D.                                         Check all that apply.
            9203 Pine Island Court                                      Contingent
            Tampa, FL 33647                                             Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9        Priority creditor's name and mailing address             As of the petition filing date, the claim is:                         $15,384.62         $12,850.00
            Michael Herron                                           Check all that apply.
            1132 SE Kings Bay Drive                                     Contingent
            Crystal River, FL 34429                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                       $121,153.83          $12,850.00
            Satish Venkataperumal, M.D.                              Check all that apply.
            15701 Newcastle Court                                       Contingent
            Tampa, FL 33647                                             Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 20 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,233.94
          3M Health Information System                                          Contingent
          3M Corporate Headquarters                                             Unliquidated
          3M Center                                                             Disputed
          Saint Paul, MN 55144-1000
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       4967                         Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,955.23
          All Covered                                                           Contingent
          Dept. 33163                                                           Unliquidated
          PO Box 39000                                                          Disputed
          San Francisco, CA 94139-3163
                                                                             Basis for the claim:    Services Provided
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,674.67
          American Express Company                                              Contingent
          c/o CT Corporation System, R                                          Unliquidated
          1200 South Pine Island Road                                           Disputed
          Fort Lauderdale, FL 33324
                                                                             Basis for the claim:    Credit Card Purchases
          Date(s) debt was incurred
          Last 4 digits of account number       1003                         Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.45
          Aqua Chill                                                            Contingent
          1320 S. Priest Drive                                                  Unliquidated
          Suite 106                                                             Disputed
          Tempe, AZ 85281
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $89.00
          Bayshore Solutions                                                    Contingent
          600 N. Westshore Boulevard                                            Unliquidated
          Suite 700                                                             Disputed
          Tampa, FL 33609
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,550.35
          Blue Cross Blue Shield of                                             Contingent
          Florida, Inc.                                                         Unliquidated
          4800 Deerwood Campus Parkway                                          Disputed
          Jacksonville, FL 32246
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,519.90
          BMW Card Services                                                     Contingent
          PO Box 660545                                                         Unliquidated
          Dallas, TX 75266-0545                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 21 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,719.72
          CBIZ, Inc.                                                            Contingent
          25450 Network Place                                                   Unliquidated
          Chicago, IL 60673-1254                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4862
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          CenturyLink                                                           Contingent
          100 Centurylink Drive                                                 Unliquidated
          Monroe, LA 71203                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number       9542
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,091.09
          Change Heathcare                                                      Contingent
          3055 Lebanon Pike                                                     Unliquidated
          Nashville, TN 37214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $579.76
          Cintas                                                                Contingent
          PO Box 630910                                                         Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,125.73
          Citi Business Card                                                    Contingent
          701 East 60th Street North                                            Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       3634
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,076.71
          Cliftonlarsonallen Wealth
          Advisors, LLC                                                         Contingent
          220 S. 6th Street                                                     Unliquidated
          Suite 300                                                             Disputed
          Minneapolis, MN 55402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $302.99
          Corporation Service Company                                           Contingent
          PO Box 13397                                                          Unliquidated
          Philadelphia, PA 19101-3397                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 22 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,953.41
          Data Media Associates, LLC                                            Contingent
          1295 Old Alpharetta Road                                              Unliquidated
          Alpharetta, GA 30005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261.56
          Duke Energy Headquarters                                              Contingent
          526 S. Church Street                                                  Unliquidated
          Charlotte, NC 28202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.49
          Duke Energy Headquarters                                              Contingent
          526 S. Church Street                                                  Unliquidated
          Charlotte, NC 28202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.46
          EEI Security, Inc.                                                    Contingent
          14529 N. Florida Avenue                                               Unliquidated
          Tampa, FL 33613                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Emergence                                                             Contingent
          205 Park Central East                                                 Unliquidated
          Suite 516                                                             Disputed
          Springfield, MO 65806
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Florida Retirement Consultan                                          Contingent
          5503 West Waters Avenue                                               Unliquidated
          Suite 500                                                             Disputed
          Tampa, FL 33634
                                                                             Basis for the claim:    401k 2016-2018
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $992.40
          Frontier                                                              Contingent
          PO Box 740407                                                         Unliquidated
          Cincinnati, OH 45274-0407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 23 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Greenlee Law, PLLC                                                    Contingent
          1304 S. DeSoto Avenue                                                 Unliquidated
          Suite 203                                                             Disputed
          Tampa, FL 33606
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,380.00
          Hartford Life Insurance                                               Contingent
          PO Box 660916                                                         Unliquidated
          Dallas, TX 75266-0916                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $370.00
          Hillsborough County Medical                                           Contingent
          Association                                                           Unliquidated
          606 S. Boulevard                                                      Disputed
          Tampa, FL 33606
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,472.77
          HSW & Associates, Inc.                                                Contingent
          3750 Gunn Highway                                                     Unliquidated
          Suite 308                                                             Disputed
          Tampa, FL 33618
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,450.10
          JPMorgan Chase                                                        Contingent
          270 Park Avenue                                                       Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       6272
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,665.00
          Lincoln National Life Ins.                                            Contingent
          Group                                                                 Unliquidated
          PO Box 7247-0477                                                      Disputed
          Philadelphia, PA 19170
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $375,915.64
          LocumTenens.com                                                       Contingent
          2655 Northwinds Parkway                                               Unliquidated
          Alpharetta, GA 30009
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 24 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $486,375.21
          Medicus                                                               Contingent
          22 Roulston Road                                                      Unliquidated
          Windham, NH 03087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $783.16
          NICA                                                                  Contingent
          FL Neurological Compensation                                          Unliquidated
          PO Box 14567                                                          Disputed
          Tallahassee, FL 32317-4567
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $290,518.76
          Nuance Communications, Inc.                                           Contingent
          3984 Pepsi Cola Drive                                                 Unliquidated
          Melbourne, FL 32934                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Pasco County Tax Collector                                            Contingent
          4135 Land O'Lakes Boulevard                                           Unliquidated
          Land O Lakes, FL 34639                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,910.98
          Prinicpal Disability Health                                           Contingent
          711 High Street                                                       Unliquidated
          Des Moines, IA 50392-1520                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $137,325.84
          Radar Heathcare Providers                                             Contingent
          1741 Hog Mountain Road                                                Unliquidated
          Building 200                                                          Disputed
          Watkinsville, GA 30677
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          Radiation Services                                                    Contingent
          9320 McIntosh Road                                                    Unliquidated
          Dover, FL 33527-3744                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 25 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,055.98
          RamSoft                                                               Contingent
          10808 Foothill Blvd. 160-427                                          Unliquidated
          Rancho Cucamonga, CA 91730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          Salesforce.com, Inc.                                                  Contingent
          The Landmark @ 1 Market St.                                           Unliquidated
          Suite 300                                                             Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number       4966                         Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $433.26
          Shred-it                                                              Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673-1288                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       6331
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,534.00
          Shumaker Loop & Kendrick,LLP                                          Contingent
          101 E. Kennedy Boulevard                                              Unliquidated
          Suite 2800                                                            Disputed
          Tampa, FL 33602
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,505.47
          Shutts & Bowen, LLP                                                   Contingent
          200 South Biscayne Blvd.                                              Unliquidated
          Suite 4100                                                            Disputed
          Miami, FL 33131
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $405.63
          Spectrum Business                                                     Contingent
          PO Box 31710                                                          Unliquidated
          Tampa, FL 33631                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided - OHH
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.28
          Spectrum Business                                                     Contingent
          PO Box 31710                                                          Unliquidated
          Tampa, FL 33631                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services Provided - Main
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 26 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,072.21
          Staff Care, Inc.                                                      Contingent
          8840 Cypress Waters Blvd.                                             Unliquidated
          Suite 300                                                             Disputed
          Coppell, TX 75019
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,265.20
          Sulloway & Hollis, PLLC                                               Contingent
          9 Capitol Street                                                      Unliquidated
          Concord, NH 03301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,000.00
          Technology Partners, Inc.                                             Contingent
          8757 Red Oak Bouelvard                                                Unliquidated
          Charlotte, NC 28217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $321.00
          Vanguard Cleaning Systems                                             Contingent
          12108 North 56th Street                                               Unliquidated
          Suite 8                                                               Disputed
          Tampa, FL 33617
                                                                             Basis for the claim:    Services Provided
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $847,916.62
          vRad                                                                  Contingent
          11995 Singletree Lane                                                 Unliquidated
          Suite 500                                                             Disputed
          Eden Prairie, MN 55344
                                                                             Basis for the claim:    Services Provided
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,745.29
          Wells Fargo Bank, N.A.                                                Contingent
          420 Montgomery Street                                                 Unliquidated
          San Francisco, CA 94163                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       5752
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,431.14
          Wells Fargo Bank, N.A.                                                Contingent
          420 Montgomery Street                                                 Unliquidated
          San Francisco, CA 94163                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       6498
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1           Filed 02/15/19                Page 27 of 47
 Debtor       National Radiology Consultants, P.A.                                                    Case number (if known)
              Name

 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,940.99
           Wells Fargo Bank, N.A.                                               Contingent
           420 Montgomery Street                                                Unliquidated
           San Francisco, CA 94163                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
           Last 4 digits of account number      7258
                                                                             Is the claim subject to offset?         No    Yes

 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $27,609.05
           Wells Fargo Bank, N.A.                                               Contingent
           420 Montgomery Street                                                Unliquidated
           San Francisco, CA 94163                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
           Last 4 digits of account number      4620
                                                                             Is the claim subject to offset?         No    Yes

 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $44,064.93
           Zayo Group, LLC                                                      Contingent
           1805 29th Street                                                     Unliquidated
           Suite 2050                                                           Disputed
           Boulder, CO 80301
                                                                             Basis for the claim:    Services Provided
           Date(s) debt was incurred
           Last 4 digits of account number      3443                         Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       3M Health Information System
           Dept. 0881                                                                                 Line     3.1
           PO Box 120881
                                                                                                             Not listed. Explain
           Dallas, TX 75312-0881

 4.2       American Express
           PO Box 650448                                                                              Line     3.3
           Dallas, TX 75265
                                                                                                             Not listed. Explain

 4.3       Aqua Chill
           PO Box 24741                                                                               Line     3.4
           Tempe, AZ 85285-3848
                                                                                                             Not listed. Explain

 4.4       CenturyLink
           PO Box 52124                                                                               Line     3.9
           Phoenix, AZ 85072
                                                                                                             Not listed. Explain

 4.5       CenturyLink Business Service
           PO Box 52187                                                                               Line     3.9
           Phoenix, AZ 85072-2187
                                                                                                             Not listed. Explain

 4.6       Change Healthcare
           PO Box 572490                                                                              Line     3.10
           Salt Lake City, UT 84157-2490
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1       Filed 02/15/19               Page 28 of 47
 Debtor       National Radiology Consultants, P.A.                                                Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.7      Chase Ink
          PO Box 1423                                                                            Line   3.26
          Charlotte, NC 28201
                                                                                                        Not listed. Explain

 4.8      Citi Business Card
          PO Box 9001037                                                                         Line   3.12
          Louisville, KY 40290
                                                                                                        Not listed. Explain

 4.9      Darryl R. Richards
          Johnson Pope Bokor Ruppel &                                                            Line   2.10
          Burns, LLP
                                                                                                        Not listed. Explain
          401 East Jackson St. #3100
          Tampa, FL 33602

 4.10     Data Media Associates
          PO Box 2305                                                                            Line   3.15
          Alpharetta, GA 30023
                                                                                                        Not listed. Explain

 4.11     EEI Security, Inc.
          PO Box 17849                                                                           Line   3.18
          Tampa, FL 33682
                                                                                                        Not listed. Explain

 4.12     Florida Blue
          1501 North Plano Road                                                                  Line   3.6
          Suite 100
                                                                                                        Not listed. Explain
          Richardson, TX 75081-2430

 4.13     Gilbert M. Singer, Esquire
          5104 South Westshort Blvd.                                                             Line   3.28
          Tampa, FL 33611
                                                                                                        Not listed. Explain

 4.14     NC Dept. of Labor
          1101 Mail Service Ctr.                                                                 Line   2.3
          Raleigh, NC 27699
                                                                                                        Not listed. Explain

 4.15     Nuance Communications,Inc.
          PO Box 2561                                                                            Line   3.31
          Carol Stream, IL 60132-2561
                                                                                                        Not listed. Explain

 4.16     Radar Heathcare Providers
          PO Box 1708                                                                            Line   3.34
          Watkinsville, GA 30677
                                                                                                        Not listed. Explain

 4.17     Salesforce.com, Inc.
          PO Box 203141                                                                          Line   3.37
          Dallas, TX 75320-3141
                                                                                                        Not listed. Explain

 4.18     Staff Care
          PO Box 281923                                                                          Line   3.43
          Atlanta, GA 30384-1923
                                                                                                        Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1       Filed 02/15/19                Page 29 of 47
 Debtor       National Radiology Consultants, P.A.                                                Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.19      United States Attorney
           Attn: Civil Process Clerk                                                             Line     2.7
           400 N. Tampa Street
                                                                                                        Not listed. Explain
           Suite 3200
           Tampa, FL 33602

 4.20      United States Attorney
           Department of Justice                                                                 Line     2.7
           950 Pennslyvania Avenue NE
                                                                                                        Not listed. Explain
           Washington, DC 20530-0001

 4.21      Wells Fargo Bank, N.A.
           PO Box 77053                                                                          Line     3.48
           Minneapolis, MN 55480
                                                                                                        Not listed. Explain

 4.22      Wells Fargo Bank, N.A.
           PO Box 77053                                                                          Line     3.49
           Minneapolis, MN 55480
                                                                                                        Not listed. Explain

 4.23      Wells Fargo Bank, N.A.
           PO Box 77053                                                                          Line     3.50
           Minneapolis, MN 55480
                                                                                                        Not listed. Explain

 4.24      Wells Fargo Bank, N.A.
           PO Box 77053                                                                          Line     3.51
           Minneapolis, MN 55480
                                                                                                        Not listed. Explain

 4.25      Zayo
           PO Box 952136                                                                         Line     3.52
           Dallas, TX 75395
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                    979,211.51
 5b. Total claims from Part 2                                                                       5b.    +     $                  2,657,473.37

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    3,636,684.88




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                    Doc 1      Filed 02/15/19            Page 30 of 47
 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                   Radiology services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                14 months                 HCA Health Svs. FL, Inc.
                                                                                    d/b/a Oak Hill Hospital
             List the contract number of any                                        One Park Plaza
                   government contract                                              Nashville, TN 37203


 2.2.        State what the contract or                   Commercial property
             lease is for and the nature of               lease agreement
             the debtor's interest

                  State the term remaining                monthly                   HSW & Associates, Inc.
                                                                                    3750 Gunn Highway
             List the contract number of any                                        Suite 308
                   government contract                                              Tampa, FL 33618


 2.3.        State what the contract or                   Radiology services
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                2 Months                  Promise Hospital of Dade,Inc
                                                                                    Promise Hospital of Miami
             List the contract number of any                                        14001 NW 82nd Avenue
                   government contract                                              Maimi Lakes, FL 33016




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                   Doc 1    Filed 02/15/19            Page 31 of 47
 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      James Okoh,                       9203 Pine Island Court                            HSW & Associates,                  D
             M.D.                              Tampa, FL 33647                                   Inc.                               E/F       3.25
                                                                                                                                    G




    2.2      James Okoh,                       9203 Pine Island Court                            Wells Fargo Bank,                  D
             M.D.                              Tampa, FL 33647                                   N.A.                               E/F       3.50
                                                                                                                                    G




    2.3      James Okoh,                       9203 Pine Island Court                            Wells Fargo Bank,                  D
             M.D.                              Tampa, FL 33647                                   N.A.                               E/F       3.49
                                                                                                                                    G




    2.4      James Okoh,                       9203 Pine Island Court                            Wells Fargo Bank,                  D
             M.D.                              Tampa, FL 33647                                   N.A.                               E/F       3.48
                                                                                                                                    G




    2.5      James Okoh,                       9203 Pine Island Court                            Wells Fargo Bank,                  D
             M.D.                              Tampa, FL 33647                                   N.A.                               E/F       3.51
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 32 of 47



 Fill in this information to identify the case:

 Debtor name         National Radiology Consultants, P.A.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $450,586.90
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $4,257,274.81
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $6,054,428.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 33 of 47
 Debtor       National Radiology Consultants, P.A.                                                      Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Emergence                                                   11/9/18,                         $48,742.00           Secured debt
               205 Park Central East                                       12/6/18,                                              Unsecured loan repayments
               Suite 516                                                   1/1/19, 2/5/19                                        Suppliers or vendors
               Springfield, MO 65806
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Dexios Corporation                                          11/20/18,                        $50,205.44           Secured debt
                                                                           12/6/18,                                              Unsecured loan repayments
                                                                           1/7/19, 2/5/19                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               CBIZ, Inc.                                                  12/6/18,                           $6,525.00          Secured debt
               25450 Network Place                                         1/31/19                                               Unsecured loan repayments
               Chicago, IL 60673-1254                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Technology Partners, Inc.                                   11/29/18,                        $50,500.40           Secured debt
               8757 Red Oak Boulevard                                      1/15/19                                               Unsecured loan repayments
               Charlotte, NC 28217                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               HSW & Associates, Inc.                                      12/6/18,                         $14,697.10           Secured debt
               3750 Gunn Highway                                           1/1/19, 2/1/19                                        Unsecured loan repayments
               Suite 308                                                                                                         Suppliers or vendors
               Tampa, FL 33618                                                                                                   Services
                                                                                                                                 Other Rent


       3.6.
               United Healthcare                                           12/21/18                         $11,689.50           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Tampa Bay Business Consultants                              1/11/19                            $5,000.00          Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 34 of 47
 Debtor       National Radiology Consultants, P.A.                                                      Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    JJP Recruting,LLC d/b/a                           Collection                 Hillsborough Circuit Court                   Pending
               Radar Healthcare Providers,                                                  800 E. Twiggs Street                         On appeal
               Inc. v. National Radiology                                                   Tampa, FL 33602
                                                                                                                                         Concluded
               Consultants, P.A.
               18-CA-005522

       7.2.    Locumtenens.com, LLC v.                           Collection                 Pasco Circuit Court                          Pending
               National Radiology                                                           38053 Live Oak Avenue                        On appeal
               Consultants, P.A.                                                            Dade City, FL 33523
                                                                                                                                         Concluded
               51 2018 CA 002212

       7.3.    Virtual Radiology                                 Collection                 Hillsborough Circuit Court                   Pending
               Professionals of Illinois, S.C.,                                             800 E. Twiggs Street                         On appeal
               Inc. v. National Radiology                                                   Tampa, FL 33602
                                                                                                                                         Concluded
               Consultants, P.A.
               18-CA-1160

       7.4.    Alex D. Bibbey v. National                        Labor: Fair                United States District Court                 Pending
               Radiology Consultants, P.A.,                      Standards                  North Carololina Middle                      On appeal
               National Radiology                                                           District
                                                                                                                                         Concluded
               Consultants of North                                                         324 W. Market Street
               Carolina, LLC and James                                                      Greensboro, NC 27401-2544
               Okoh
               1:18-cv-00723-WO-LPA


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                             Doc 1         Filed 02/15/19            Page 35 of 47
 Debtor        National Radiology Consultants, P.A.                                                         Case number (if known)



                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address
       7.5.     Satish Venkataperumal, M.D.                      Collection                   Hillsborough Circuit Court                  Pending
                v. James I. Okoh, M.D. and                                                    800 E. Twiggs Street                        On appeal
                National Radiology                                                            Tampa, FL 33602
                                                                                                                                          Concluded
                Consultants, P.A.
                19-CA-1276 / Division B

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                             Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     David Jennis, P.A. d/b/a
                 Jennis Law
                 606 E. Madison Street
                 Tampa, FL 33602                                     Attorney fees                                             1/31/19                      $36,717.00

                 Email or website address
                 ecf@jennislaw.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                           Doc 1        Filed 02/15/19             Page 36 of 47
 Debtor        National Radiology Consultants, P.A.                                                      Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.2.     David Jennis, P.A. d/b/a
                 Jennis Law
                 606 E. Madison Street
                 Tampa, FL 33602                                     Attorney Fees                                             8/17/18                  $3,000.00

                 Email or website address
                 ecf@jennislaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 37 of 47
 Debtor      National Radiology Consultants, P.A.                                                       Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:
                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 38 of 47
 Debtor      National Radiology Consultants, P.A.                                                       Case number (if known)




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       CBIZ, Inc.                                                                                                                 2015 to present
                    25450 Network Place
                    Chicago, IL 60673-1254
       26a.2.       Deanna Okoh                                                                                                                2015 to present
                    2540 Green Forest Lane #101
                    Lutz, FL 33558

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 39 of 47
 Debtor      National Radiology Consultants, P.A.                                                       Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       CBIZ, Inc.                                                                                                           2015 to present
                    25450 Network Place
                    Chicago, IL 60673-1254

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       CBIZ, Inc.
                    25450 Network Place
                    Chicago, IL 60673-1254

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James Okoh, M.D.                               9203 Pine Island Court                              CEO / President                       100%
                                                      Tampa, FL 33647



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                          Doc 1         Filed 02/15/19             Page 40 of 47
 Debtor      National Radiology Consultants, P.A.                                                       Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 15, 2019

 /s/ Jame Okoh, M.D.                                                    Jame Okoh, M.D.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President / CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                        Doc 1         Filed 02/15/19              Page 41 of 47

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      National Radiology Consultants, P.A.                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 James Okoh, M.D.                                                                     100%                                       Ownership
 9203 Pine Island Court
 Tampa, FL 33647


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President / CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date February 15, 2019                                                      Signature /s/ Jame Okoh, M.D.
                                                                                            Jame Okoh, M.D.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 8:19-bk-01274-CPM                      Doc 1      Filed 02/15/19    Page 42 of 47




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      National Radiology Consultants, P.A.                                                        Case No.
                                                                                 Debtor(s)              Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President / CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 15, 2019                                        /s/ Jame Okoh, M.D.
                                                                      Jame Okoh, M.D./President / CEO
                                                                      Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                   Case 8:19-bk-01274-CPM       Doc 1      Filed 02/15/19   Page 43 of 47


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




National Radiology Consultants, P.A.   American Express Company                CenturyLink Business Service
2540 Green Forest Lane                 c/o CT Corporation System, R            PO Box 52187
Suite 101                              1200 South Pine Island Road             Phoenix, AZ 85072-2187
Lutz, FL 33558                         Fort Lauderdale, FL 33324



Daniel E. Etlinger                     Aqua Chill                              Change Healthcare
David Jennis, P.A. d/b/a               1320 S. Priest Drive                    PO Box 572490
Jennis Law                             Suite 106                               Salt Lake City, UT 84157-2490
606 E. Madison Street                  Tempe, AZ 85281
Tampa, FL 33602

3M Health Information System           Aqua Chill                              Change Heathcare
3M Corporate Headquarters              PO Box 24741                            3055 Lebanon Pike
3M Center                              Tempe, AZ 85285-3848                    Nashville, TN 37214
Saint Paul, MN 55144-1000



3M Health Information System           Bayshore Solutions                      Chase Ink
Dept. 0881                             600 N. Westshore Boulevard              PO Box 1423
PO Box 120881                          Suite 700                               Charlotte, NC 28201
Dallas, TX 75312-0881                  Tampa, FL 33609



Adam Green M.D.                        Blue Cross Blue Shield of               Cintas
450 Knights Run Avenue #502            Florida, Inc.                           PO Box 630910
Orlando, FL 32835                      4800 Deerwood Campus Parkway            Cincinnati, OH 45263-0910
                                       Jacksonville, FL 32246



Adel Abdalla, M.D.                     BMW Card Services                       Citi Business Card
1803 Park Center Drive                 PO Box 660545                           701 East 60th Street North
Apt. 101                               Dallas, TX 75266-0545                   Sioux Falls, SD 57104
Orlando, FL 32835



Alex Bibbey, M.D.                      CBIZ, Inc.                              Citi Business Card
1815 University Drive                  25450 Network Place                     PO Box 9001037
Durham, NC 27707                       Chicago, IL 60673-1254                  Louisville, KY 40290




All Covered                            CenturyLink                             Cliftonlarsonallen Wealth
Dept. 33163                            100 Centurylink Drive                   Advisors, LLC
PO Box 39000                           Monroe, LA 71203                        220 S. 6th Street
San Francisco, CA 94139-3163                                                   Suite 300
                                                                               Minneapolis, MN 55402

American Express                       CenturyLink                             Corporation Service Company
PO Box 650448                          PO Box 52124                            PO Box 13397
Dallas, TX 75265                       Phoenix, AZ 85072                       Philadelphia, PA 19101-3397
                     Case 8:19-bk-01274-CPM   Doc 1     Filed 02/15/19   Page 44 of 47




Darryl R. Richards                   Florida Blue                           HSW & Associates, Inc.
Johnson Pope Bokor Ruppel &          1501 North Plano Road                  3750 Gunn Highway
Burns, LLP                           Suite 100                              Suite 308
401 East Jackson St. #3100           Richardson, TX 75081-2430              Tampa, FL 33618
Tampa, FL 33602

Data Media Associates                Florida Retirement Consultan           HSW & Associates, Inc.
PO Box 2305                          5503 West Waters Avenue                3750 Gunn Highway
Alpharetta, GA 30023                 Suite 500                              Suite 308
                                     Tampa, FL 33634                        Tampa, FL 33618



Data Media Associates, LLC           Frontier                               Hugo Montes, M.D.
1295 Old Alpharetta Road             PO Box 740407                          18410 Tapestry Lake Circle
Alpharetta, GA 30005                 Cincinnati, OH 45274-0407              Apt. 101
                                                                            Lutz, FL 33548



Duke Energy Headquarters             Gilbert M. Singer, Esquire             Internal Revenue Service
526 S. Church Street                 5104 South Westshort Blvd.             Centralized Insolvency Oper.
Charlotte, NC 28202                  Tampa, FL 33611                        PO Box 7346
                                                                            Philadelphia, PA 19101-7346



Duke Energy Headquarters             Greenlee Law, PLLC                     James Okoh, M.D.
526 S. Church Street                 1304 S. DeSoto Avenue                  9203 Pine Island Court
Charlotte, NC 28202                  Suite 203                              Tampa, FL 33647
                                     Tampa, FL 33606



EEI Security, Inc.                   Hartford Life Insurance                James Okoh, M.D.
14529 N. Florida Avenue              PO Box 660916                          9203 Pine Island Court
Tampa, FL 33613                      Dallas, TX 75266-0916                  Tampa, FL 33647




EEI Security, Inc.                   Harvey Esrov, M.D.                     James Okoh, M.D.
PO Box 17849                         5921 Drexel Court                      9203 Pine Island Court
Tampa, FL 33682                      Naples, FL 34119                       Tampa, FL 33647




Emergence                            HCA Health Svs. FL, Inc.               James Okoh, M.D.
205 Park Central East                d/b/a Oak Hill Hospital                9203 Pine Island Court
Suite 516                            One Park Plaza                         Tampa, FL 33647
Springfield, MO 65806                Nashville, TN 37203



Fan Yun Gan, M.D.                    Hillsborough County Medical            James Okoh, M.D.
9321 Briarcliff Trace                Association                            9203 Pine Island Court
Port Saint Lucie, FL 34986           606 S. Boulevard                       Tampa, FL 33647
                                     Tampa, FL 33606
                    Case 8:19-bk-01274-CPM    Doc 1    Filed 02/15/19   Page 45 of 47




James Okoh, M.D.                    NC Dept. of Labor                      Radiation Services
9203 Pine Island Court              1101 Mail Service Ctr.                 9320 McIntosh Road
Tampa, FL 33647                     Raleigh, NC 27699                      Dover, FL 33527-3744




JPMorgan Chase                      NICA                                   RamSoft
270 Park Avenue                     FL Neurological Compensation           10808 Foothill Blvd. 160-427
New York, NY 10017                  PO Box 14567                           Rancho Cucamonga, CA 91730
                                    Tallahassee, FL 32317-4567



JPMorgan Chase                      Nuance Communications, Inc.            Salesforce.com, Inc.
270 Park Avenue                     3984 Pepsi Cola Drive                  The Landmark @ 1 Market St.
New York, NY 10017                  Melbourne, FL 32934                    Suite 300
                                                                           San Francisco, CA 94105



JPMorgan Chase Bank, N.A.           Nuance Communications,Inc.             Salesforce.com, Inc.
270 Park Avenue                     PO Box 2561                            PO Box 203141
New York, NY 10017                  Carol Stream, IL 60132-2561            Dallas, TX 75320-3141




JPMorgan Chase Bank, N.A.           Pasco County Tax Collector             Satish Venkataperumal, M.D.
Collateral Mgmt Small Bus.          4135 Land O'Lakes Boulevard            15701 Newcastle Court
PO Box 33035                        Land O Lakes, FL 34639                 Tampa, FL 33647
Louisville, KY 40232-9891



Lincoln National Life Ins.          Prinicpal Disability Health            Shred-it
Group                               711 High Street                        28883 Network Place
PO Box 7247-0477                    Des Moines, IA 50392-1520              Chicago, IL 60673-1288
Philadelphia, PA 19170



LocumTenens.com                     Promise Hospital of Dade,Inc           Shumaker Loop & Kendrick,LLP
2655 Northwinds Parkway             Promise Hospital of Miami              101 E. Kennedy Boulevard
Alpharetta, GA 30009                14001 NW 82nd Avenue                   Suite 2800
                                    Maimi Lakes, FL 33016                  Tampa, FL 33602



Medicus                             Radar Heathcare Providers              Shutts & Bowen, LLP
22 Roulston Road                    1741 Hog Mountain Road                 200 South Biscayne Blvd.
Windham, NH 03087                   Building 200                           Suite 4100
                                    Watkinsville, GA 30677                 Miami, FL 33131



Michael Herron                      Radar Heathcare Providers              Spectrum Business
1132 SE Kings Bay Drive             PO Box 1708                            PO Box 31710
Crystal River, FL 34429             Watkinsville, GA 30677                 Tampa, FL 33631
                    Case 8:19-bk-01274-CPM   Doc 1     Filed 02/15/19   Page 46 of 47




Spectrum Business                   Wells Fargo Bank, N.A.                 Zayo Group, LLC
PO Box 31710                        420 Montgomery Street                  1805 29th Street
Tampa, FL 33631                     San Francisco, CA 94163                Suite 2050
                                                                           Boulder, CO 80301



Staff Care                          Wells Fargo Bank, N.A.
PO Box 281923                       420 Montgomery Street
Atlanta, GA 30384-1923              San Francisco, CA 94163




Staff Care, Inc.                    Wells Fargo Bank, N.A.
8840 Cypress Waters Blvd.           420 Montgomery Street
Suite 300                           San Francisco, CA 94163
Coppell, TX 75019



Sulloway & Hollis, PLLC             Wells Fargo Bank, N.A.
9 Capitol Street                    420 Montgomery Street
Concord, NH 03301                   San Francisco, CA 94163




Technology Partners, Inc.           Wells Fargo Bank, N.A.
8757 Red Oak Bouelvard              PO Box 77053
Charlotte, NC 28217                 Minneapolis, MN 55480




United States Attorney              Wells Fargo Bank, N.A.
Attn: Civil Process Clerk           PO Box 77053
400 N. Tampa Street                 Minneapolis, MN 55480
Suite 3200
Tampa, FL 33602

United States Attorney              Wells Fargo Bank, N.A.
Department of Justice               PO Box 77053
950 Pennslyvania Avenue NE          Minneapolis, MN 55480
Washington, DC 20530-0001



Vanguard Cleaning Systems           Wells Fargo Bank, N.A.
12108 North 56th Street             PO Box 77053
Suite 8                             Minneapolis, MN 55480
Tampa, FL 33617



vRad                                Zayo
11995 Singletree Lane               PO Box 952136
Suite 500                           Dallas, TX 75395
Eden Prairie, MN 55344
                               Case 8:19-bk-01274-CPM                        Doc 1      Filed 02/15/19   Page 47 of 47




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      National Radiology Consultants, P.A.                                                         Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for National Radiology Consultants, P.A. in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 February 15, 2019                                                   /s/ Daniel E. Etlinger
 Date                                                                Daniel E. Etlinger
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for National Radiology Consultants, P.A.
                                                                     David Jennis, P.A. d/b/a
                                                                     Jennis Law
                                                                     606 E. Madison Street
                                                                     Tampa, FL 33602
                                                                     813-229-2800
                                                                     ecf@jennislaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
